Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter referred to as the “Agreement”)
has been entered into this 4th day of May, 2011, with effect from May 1, 2011,
by and between Identive Group, Inc., a Delaware corporation, having its
principal executive offices at 1900-B Carnegie Ave., Santa Ana, CA 92705, United
States of America (hereinafter together with all the companies directly and
indirectly controlled by it referred to as the “Company”) and Melvin
Denton-Thompson, an individual being resident in Paris, France (hereinafter
referred to as the “Executive”).

The Executive has been appointed Chief Financial Officer of the Company and is
part of its top management team with expected contribution to the overall
direction of the Company.

 

1. POSITION AND RESPONSIBILITIES

Executive shall serve the Company in the capacity of Chief Financial Officer of
the Company and shall fully and faithfully perform such duties and exercise such
powers as are incidental to such position in connection with the business of the
Company. The Executive shall be an officer of the Company and part of its top
management team with expected contribution to the overall direction of the
Company. Executive shall fully and faithfully perform such duties and fulfill
such obligations, as are commensurate with his appointment as Executive.
Executive shall devote his full attention by using his best efforts to apply his
skills and experience to perform his duties hereunder and promote the interests
of the business and projects of the Company.

The Executive acknowledges that he may be required to work beyond the normal
work week for the proper performance of his duties, and that he shall not
receive further remuneration in respect of such additional hours.

The Executive shall be normally based in the offices of the Company in Europe;
however the Company will cover all of the Executive’s reasonable travel and
communication costs to the Company’s other offices.

The Executive agrees to travel on the Company’s business as may be required for
the proper performance of his duties under this Agreement.

 

2. COMPENSATION

(a) Fixed salary. During the term of this Agreement, the Executive shall be paid
an amount of €225,000 per year, payable in twelve (12) equal monthly
installments, as fixed salary, less the Executive’s share of social costs.

(b) Bonus. For services rendered during the term of this Agreement the Executive
shall be paid an annual bonus (hereinafter referred to as the “Bonus”) in
accordance with guidelines for core management executives in the Identive 2010
Bonus and Incentive Plan or any successor plan as in effect from time to time
(the “Bonus Plan”) that sets forth eligibility criteria for an annual Bonus of
up to a maximum of 200% of fixed salary. The actual amount of the Bonus as well
as the timing, measurements, and criteria for earning and form and timing of



--------------------------------------------------------------------------------

payment shall be determined by the Compensation Committee of Identive in
accordance with the Bonus Plan. Any shares of the Company’s common stock
issuable in connection with the Bonus will be subject to a twenty-four
(24) month lock-up unless otherwise determined by the Compensation Committee.
The Executive acknowledges that the structure of the Bonus may be adjusted, as
the Company or Identive deem appropriate in its or their sole discretion, to
comply with applicable stock exchange requirements and other considerations.

 

3. BENEFITS, PERQUISITES AND BUSINESS EXPENSES

(a) The Executive shall be entitled to participate in any equity incentive plan
of the Company on such terms as may be determined by the Chairman, the
Compensation Committee or the Board of Directors of the Company.

(b) The Executive shall be entitled to be reimbursed for all reasonable expenses
incurred by the Executive in connection with the conduct of the business of the
Company pursuant to this Agreement. Such expenses shall be reimbursed within
thirty (30) days following presentation of sufficient evidence of such
expenditures.

(c) The Company shall provide the Executive with customary benefits which are
subject to change from time to time at the discretion of the Company.

(d) The Executive shall be entitled to five (5) weeks of paid vacation per annum
in addition to all the local holidays.

 

4. TERM AND TERMINATION

(a) Term. The initial term of this Agreement begins on May 1, 2011 and runs for
a 36-month period (the “Initial Term”), which term may be extended for an
additional 36-month period by the mutual consent of the parties hereto prior to
the expiration of the Initial Term.

(b) Termination by the Company or Executive Without Cause. The Company or the
Executive shall be entitled to terminate this Agreement at any time without
cause by giving the other party twelve (12) months prior written notice of the
termination but the Company shall be required to continue to pay the Executive’s
monthly fixed salary and the bonus payments pro rata until the end of the notice
period.

(c) Termination by the Company for Cause. The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder shall immediately cease and terminate and Executive shall
be immediately relieved of all of his responsibilities and authorities as an
officer, director and employee of the Company and as an officer, director and
employee of each and every affiliate in the Company and in such an event there
will be no continued monthly salary, fee or any other payments by the Company to
the Executive. For purposes of this paragraph 4(c), “cause” shall include,
without limitation, the following circumstances:

(i) The Executive has been convicted of a criminal offence involving moral
turpitude or unjust enrichment at the expense of the Company.

 

2



--------------------------------------------------------------------------------

(ii) Executive, in carrying out his duties hereunder, (A) has been willfully and
grossly negligent, or (B) has committed willful and gross misconduct or, (C) has
failed to comply with a lawful instruction or directive from the Chairman or CEO
of the Company and which is not otherwise cured within thirty (30) days of
notice of such breach,

(iii) The Executive has breached a material term of this Agreement, which is not
cured within ninety (90) days.

Termination of this Agreement for cause shall be effective upon the date of the
notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

(d) Effect of Termination. The Executive agrees that, upon termination of this
Agreement for any reason whatsoever, Executive shall thereupon be deemed to have
immediately resigned any position that Executive may have as an officer,
director or employee of the Company and each and every affiliate of the Company.
In such event, Executive shall, at the request of the Company or any affiliate
in the Company, forthwith execute any and all documents appropriate to evidence
such resignation. The Executive shall not be entitled to any payment in respect
of such resignation in addition to those provided for herein, except as
expressly provided for pursuant to any other agreement entered into with any
affiliate in the Company.

(e) Survival of Terms. It is expressly agreed that notwithstanding termination
of this Agreement for any reason or cause or in any circumstances whatsoever,
such termination shall be without prejudice to the rights and obligations of the
Executive and the Company respectively in relation to the time up to and
including the date of termination and the provisions of paragraphs 3(b), 7 and 8
of this Agreement, all of which shall remain and continue in full force and
effect.

 

5. CONFIDENTIAL INFORMATION

(a) The Executive agrees not to disclose, either during the term of this
Agreement or at any time for a period of three (3) years thereafter, to any
person not employed by the Company or by any affiliate of the Company or not
engaged to render services to the Company or to any affiliate in the Company,
any trade secrets or confidential information of or relating to the Company or
any affiliate of the Company obtained by the Executive during the term hereof;
provided, however, that this provision shall not preclude the Executive from the
use or disclosure of information known generally to the public (other than that
which the Executive may have disclosed in breach of this Agreement) or of
information required to be disclosed by law or court order applicable to the
Executive or information authorized to be disclosed by the Chairman or CEO of
the Company.

(b) The Executive also agrees that upon termination of this Agreement for any
reason whatsoever, Executive will not take, without the prior written consent of
the Chairman or CEO of the Company, any financial information, report or other
document belonging or relating to the Company or to any affiliate in the
Company.

 

3



--------------------------------------------------------------------------------

6. NON-COMPETITION, NON-SOLICITATION

(a) The Executive agrees that during the period of this Agreement, the Executive
shall not engage in or participate in any entity in any industry that competes,
directly or indirectly, with the businesses of the Company or any affiliate in
the Company. The Executive agrees that during the period of this Agreement and
for twelve (12) months thereafter, the Executive shall not solicit any business
or any employee or any consultant from the Company or any of its affiliates.

(b) During the Term of this Agreement, the Executive undertakes to seek the
prior written approval of the Chairman or CEO of the Company before accepting
any new board or advisory positions.

 

7. NOTICES

Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated at the beginning of this Agreement or at
such other address as the parties may have specified by similar notice.

Any such notice shall be deemed delivered on the tenth business day following
the mailing thereof if delivered by prepaid post or if given by means of
personal delivery on the day of delivery thereof or if given by means of courier
or facsimile transmission on the first business day following the dispatch
thereof.

 

8. ASSIGNMENT

The respective rights and obligations of the Company under this Agreement shall
be assignable, in whole or in part, to any company under the direct or indirect
control of Identive Group, Inc. (the “Permitted Assignment”). With the exception
of the Permitted Assignment, the respective rights and obligations of the
Executive and the Company under this Agreement shall not be assignable by either
party without the written consent of the other party and shall, subject to the
foregoing, inure to the benefit of and be binding upon the Executive and the
Company and their permitted successors or assigns. Nothing herein expressed or
implied is intended to confer on any person other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

9. APPLICABLE LAW

This Agreement shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with the laws of Delaware. This
Agreement has been drafted in English. In case of contradictions between the
English version and a version prepared in any other language, the English
version shall prevail.

 

4



--------------------------------------------------------------------------------

10. ARBITRATION

In the event of any dispute, claim, question, or disagreement arising from or
relating to this Agreement or the breach thereof, the parties hereto shall use
their best efforts to settle the dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered in accordance with the UNCITRAL Arbitration Rules as
then in force. The proceedings shall be held in the English language and the
seat of the arbitral tribunal shall be in the city of London, England, with one
arbitrator and with each party bearing their own costs.

 

11. AMENDMENT OR MODIFICATION; WAIVER

No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Company (including any authorized officer or
committee of the Board of Directors) and signed by the Executive. Except as
otherwise specifically provided in this Agreement, no waiver by either party
hereto of any breach by the other party of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar breach, condition or provision at the same time or at any
prior or subsequent time.

 

12. ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in two
counterparts on the date first above written.

 

IDENTIVE GROUP, INC. By:  

/s/ Ayman S. Ashour

  Ayman S. Ashour   Chairman and Chief Executive Officer EXECUTIVE

/s/ Melvin Denton-Thompson

Melvin Denton-Thompson

 

6